Title: John Bondfield to the American Commissioners, 17 [i.e., 16] August 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, August 17 [i.e., 16], 1778: Captain Ayres’s poor health probably precludes his return voyage with your dispatches. Instruct me concerning his successor. Ships like his could transport goods to America quickly; if financial considerations permit, I could execute a partial order. I do not wish to seem presumptuous but I am herewith submitting a plan designed to restore confidence in the inflated American currency. P.S. I send this by M. Le Normand of the House of Le Couteulx & Cie. of Cadiz, to whom I draw the commissioners’ attention for his extensive connections and ability to provide information.>
